RICHARDS, J.
This action was brought by William Hause in the Williams Common Pleas against Demaris Coblentz et, claiming to be a creditor of Blanche A. Hoverstock, deceased, for the purpose of setting aside a conveyance of real estate made by her, on the ground that it was a fraud upon her creditors. Hause was the father of said decedent.
The contentions of Coblentz are that the executor should bring such an action; that the money loaned by Hause was in the nature of an advancement; and that the conveyance was not fraudulent.
The Common Pleas Court held for Hause and an appeal was taken to the Court of Appeals, which held:
1. 10777 GC. provides for the bringing of such an action by the executor, but such authority is not exclusive as the right of the creditor to bring such an action existed prior to the passing of the statute, his cause of action arising immediately upon conveyance and is not abrogated by the alfegeid grantor’s death.
2, Clear intention must be proven to show an advancement and from the evidence, the father took the note that he might reserve the right to collect later, and for this reason Hause was a creditor.
8. The conveyance in question was to her daughter and the recital of consideration was one dollar, no other consideration being shown; and as the grantor had no- other property, the conveyance was constructively fraudulent and the creditor is entitled to have it set aside.
Judgment affirmed.